OPINION
MCKEE, Circuit Judge.
Claude Clark appeals the district court’s grant of summary judgment in favor of the Southeastern Pennsylvania Transportation Agency (“SEPTA”) and against him on the claim he brought under the Americans with Disability Act, the Rehabilitation Act and Pennsylvania Human Relations Act.
Since we write primarily for the parties who are familiar with the background of this case, we need not repeat the factual or procedural history. We have reviewed Judge Diamond’s thoughtful and careful Memorandum, dated January 24, 2008, 2008 WL 219223, in which the district court explains why defendant is entitled to summary judgment and why plaintiff is not. We can add little to the district court’s analysis and will therefore affirm substantially for the reasons set forth in that Memorandum.